 


 HR 3608 ENR: Grand Portage Band Per Capita Adjustment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3608 
 
AN ACT 
To amend the Act of October 19, 1973, concerning taxable income to members of the Grand Portage Band of Lake Superior Chippewa Indians. 
 
 
1.Short titleThis Act may be cited as the Grand Portage Band Per Capita Adjustment Act. 
2.Equal treatment of certain per capita income for purposes of Federal assistanceParagraph (4) of section 7 of the Act of October 19, 1973 (25 U.S.C. 1407(4)) is amended by striking pursuant to the agreements of such Band and inserting or the Grand Portage Band of Lake Superior Chippewa Indians, or both, pursuant to the agreements of each Band. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
